Garcia-ER v. State                                                  















IN THE
TENTH COURT OF APPEALS
 

No. 10-96-185-CR

     ESTEBAN ROGELIO GARCIA,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 85th District Court
Brazos County, Texas
Trial Court # 42,357-85
                                                                                                    

OPINION ON 
SUA SPONTE ABATEMENT OF APPEAL
                                                                                                    

      On July 3, 1996, Esteban Garcia filed a pro se petition for a writ of habeas corpus,
complaining that the sheriff of Brazos County, Bobby Riggs, was unlawfully confining him in the
county jail because Garcia was allegedly suffering from several serious physical ailments.  The
trial court on July 16 conducted a hearing in response to Garcia's petition.  On August 14, the trial
court signed an order denying Garcia's petition.  Garcia filed a notice of appeal on July 18, which
became effective on the date of the trial court's signed order.  See Tex. R. App. P. 58(a).
      Although the transcript and supplemental transcript were filed on August 22, no statement of
facts followed.  On November 27 our clerk notified Garcia that the statement of facts had not been
timely filed and that, absent a motion for an extension of time to file the statement of facts, we
would consider the appeal on the transcript alone.  See Tex. R. App. P. 53(m).  In the same letter,
he was given thirty days to file the brief.  No brief has yet been filed.
      Therefore, this appeal is abated and the trial court instructed to conduct a hearing to
determine: (1) why a statement of facts has not been filed; (2) whether Garcia desires to proceed
with the appeal; and (3) whether he has made necessary arrangements for filing a brief.  Id. 53(m),
74(l)(2), 83.  If Garcia no longer wishes to pursue an appeal, he must sign and file a motion to
dismiss, expressly requesting withdrawal of his notice of appeal and dismissal of this proceeding. 
Id. 59(b).
      The trial court shall forward a record of the hearing, with its findings of fact and conclusions
of law, to the clerk of this court within twenty-one days of the date of this order.

                                                                                     PER CURIAM

Before Chief Justice Davis,
            Justice Cummings, and
            Justice Vance
Appeal abated
Order issued and filed January 8, 1997
Do not publish